PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/355,783
Filing Date: 17 Mar 2019
Appellant(s): Li, Xin



__________________
David Howley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 1/21/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/6/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rand (pub #US 20180027330 A1).
Regarding claim 4, Rand discloses a system (example shown in figure 3) for receiving, by an audio sink (host 400), audio signals from an analog audio source (peripheral device 300, paragraph 48), the system comprising: a cable that is constructed and arranged to carry audio signals (cable 303 in figure 12, connecting headphone to a mobile device host), and that comprises a first connector that is constructed and arranged to be coupled to an audio output of the audio source, and a second USB-C 
Regarding claim 5, Rand discloses the system of claim 4, wherein the cable comprises a plug that is constructed and arranged to couple to an audio output jack of the audio source, and a USB-C plug that is constructed and arranged to couple to a USB-C receptacle of the audio sink (figure 2, paragraph 40).
Regarding claim 6, Rand discloses the system of claim 5, wherein the plug that is constructed and arranged to couple to an audio output jack of the audio source comprises a 3.5mm audio plug (3.5mm, paragraph 40).
Regarding claims 1-3 and 13-15, examiner notes that these claims are substantially similar to claims 4-6 above.  The same grounds of rejection are applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rand (as applied to claims 1-6 and 13-15 above).
Regarding claim 7-12, examiner notes that Rand teaches that pins CC1 and CC2 are connected to pull-down resistors, which implies that a ground is also part of the circuit; but does not explicitly state that the two pins are shorted to ground (see wiring in paragraph 84 and figure 3 of Rand’s drawings; or paragraph 98 and figure 5 for an alternative wiring, for balanced audio input types).  However, given Rand’s teachings, one of ordinary skill in the art would have been readily able to design alternative but equivalent circuit configuration that accomplishes the same purpose as that of Rand – converting signals between USB type-C and 3.5mm audio jacks.  Applicant’s configuration shown in figures 2 and 3 is one such obvious alternative.  In other words, given Rand’s teachings, the claimed circuit configurations of claims 7-12 would have been an obvious design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention.

(2) Response to Argument
Applicant’s central argument is that the prior art of record teaches the opposite of what is being claimed.  Specifically, applicant states that prior art of record teaches a host (source device in the claims) having a USB-C receptacle instead of the headset (sink device in the claims).  In contrast, applicant argues, the claimed invention require the source device to have the USB-C receptacle.
In response to applicant’s argument, examiner states:
1) First, applicant is misrepresenting the rejection in the final office action, which clearly maps the host device to the sink device of the claims, and the headset is mapped to the source device of the claims.  See paragraph 3 of final rejection above.  Therefore, the supposed “opposite” argument is invalid.
2) Second, perhaps the applicant argues a host must be interpreted as a source device, and a headset must be interpreted as a sink device.  Such an argument is also invalid because under BRI, a source device is one that provides audio data, and a sink is a device that consumes the audio data.  Examine notes that applicant’s own specification also provides this description in paragraph 7.  Given these description of the sink and sources devices, in the prior art, the headset can clearly both provide the audio data via the microphone, and consume audio data via the earphones.  Likewise, the host can both provide audio data via stored audio files, and consume audio data by recording microphone inputs.  A classic example of such a system is any internet-based phone/chat software, such as Zoom.  So to argue that the host is strictly a source device is erroneous.
3) Lastly, the prior art teaches the host having a USB type-C connector, which connects to a cable that in turn connects to the headset.  One can assume that the headset also conforms to the USB type-C format due to the cable being able to mate with a USB type-C connect on the other end.  So even if the mapping is “opposite” as applicant asserts, the prior art would still meet the claimed invention.
For the above reasons, it is believed that the rejections should be sustained.

/SCOTT C SUN/Primary Examiner, Art Unit 2181                                                                                                                                                                                                        
Conferees:
/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181                                                                                                                                                                                                        
/KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.
Having responded to all of applicant’s arguments, examiner notes that the rejection